Citation Nr: 0409917	
Decision Date: 04/16/04    Archive Date: 04/21/04

DOCKET NO.  03-08 539A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to service connection for hearing loss of the right 
ear.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel








INTRODUCTION

The veteran served on active duty from August 1969 to August 1973.  

This matter comes to the Board of Veterans' Appeals (Board) from a 
February 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California, 
which denied service connection for hearing loss of the right ear.  

Although the veteran's initial claim of service connection is for 
hearing loss of the right ear, in other filings the veteran stated 
that the hearing of his left ear is failing due to events in 
service.  The RO should address any claim for left ear hearing 
loss accordingly.

The issue of entitlement to service connection for hearing loss of 
the right ear is remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran if 
further action is required on his part.

REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was enacted and codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2003).  In light of the 
VCAA, the Board has determined that further evidentiary 
development is necessary to facilitate a decision for the pending 
claim.

The veteran's entrance examination indicates that he had surgery 
on his right ear at the age of 12.  The veteran reported that he 
was "deaf in right ear."  The veteran underwent a hearing 
examination shortly after the entrance examination.  

In March 1970, the veteran had right stapedectomy surgery.  The 
operative diagnosis was unilateral conductive hearing loss 
secondary to stapes malformation.  The surgery revealed a large, 
elongated stapes adhered to the promontory.  The surgeon removed 
the whole stapes bone intact, and inserted a wire gelfoam 
prosthesis.  The tympanic membrane was brought back to its normal 
position.  

Thereafter in May, June, and July 1970, the veteran had hearing 
examinations.  In August 1970 the veteran's physical profile 
revealed that he had right unilateral hearing loss, etiology 
unknown.  The veteran's duty was restricted-he could not be around 
hazardous noise including a firing range.  

Finally, the veteran's separation examination diagnosed the 
veteran as having unilateral conductive hearing loss right 
secondary to stapes malformation, and that the condition existed 
prior to service.  Results from a hearing examination were 
recorded.  

The veteran contends that the in-service surgery caused the 
permanent hearing loss in the right ear.  Specifically, the 
veteran contends that he entered the military with "repairable" 
hearing loss; that the surgeon told him the hearing in the right 
ear could be "surgically corrected"; that it was negligent to 
discharge him from the hospital a day after the operation; and 
that he did not have follow-up appointments for two months.  Also, 
the veteran stated that after the surgery he traveled to 
recuperate at a residence in the high desert.  During the change 
in altitude the veteran felt increasing pain and pressure and a 
"vibration and an echoing noise" in the right ear.   The veteran 
stated that this was the last noise he heard in the right ear.  
The veteran contends at separation he had permanent hearing loss. 

Outpatient records from VA Medical Center Loma Linda from January 
to October 2001 relate that the veteran currently has no usable 
hearing by bone or air conduction in the right ear.  

The Board finds that a VA examination addressing the etiology of 
the veteran's hearing loss of the right ear is necessary.  38 
C.F.R. § 3.159(c)(4) (2003).  The examiner should consider the 
results of all the previous hearing examinations as well as the 
veteran's contentions regarding post-operative care, and provide a 
complete rationale for any conclusion.  

Accordingly, this case is REMANDED to the RO for the following 
action:
 
1.  The RO should ensure compliance with all notice and assistance 
requirements set forth in the VCAA and its implementing 
regulations.

2.  The veteran should be scheduled for a VA medical examination 
for the purpose of determining the etiology of the right ear 
hearing loss.  The RO should forward the veteran's claims file to 
the VA examiner.  The examiner should review the entire claims 
file and address the hearing examinations given during service, as 
well as the veteran's contentions concerning post-operative care.  
The examiner should provide an opinion as to whether it is at 
least as likely as not that the right ear hearing loss is 
etiologically related to the in-service events.  The examiner 
should also consider whether the veteran's current disability is 
congenital and/or developmental in origin.  All opinions and 
conclusions expressed must be supported by a complete rationale in 
a report.  The examiner should indicate if an opinion cannot be 
expressed without resort to speculation.

3.  Then, the RO should readjudicate the veteran's claim of 
service connection for hearing loss of the right ear.  If the 
determination of the claim remains unfavorable to the veteran, the 
RO must issue a Supplemental Statement of the Case and provide him 
a reasonable period of time to respond before this case is 
returned to the Board.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C.A. §§ 5109B, 7112).

	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



